Spalding, Ch. J.
(dissenting). Section 183 of the Constitution prohibits the debt of any city from exceeding 5 per cent upon the assessed value of the taxable property therein, with this proviso, that any incorporated city may, by a two-thirds vote, increase such indebtedness 3 per cent on such assessed value beyond such 5 per cent limit. The same section makes all bonds or obligations in excess of the amount of indebtedness permitted thereby, void. The city of Devils Lake, having incurred indebtedness to the 5 per cent limit, and its officials, desiring to increase the debt an additional 3 per cent for an electric light plant, decided to submit it to a vote of the electors of the city. Accordingly the city council adopted a resolution intended to cover the subject and provide for a vote on the question of the increased indebtedness and the issuance of bonds therefor if it should carry. This resolution called a special election for the purpose of determining the question, and fixed the date as Monday, the 6th day of November, 1911, and provided for giving notice of such election. The council, as shown by the record, failed entirely to designate the polling places at which such election should be held. The resolution in no manner indicated that it should be called or held except as required by law, in each of the several precincts, which were the four *243wards of the city. The auditor, however, in publishing the notice of election, assumed the unwarranted power to himself to fix the place for holding the election, and, instead of notifying the electors that the polling places would be the usual polling places in the precincts or the polling places theretofore established, which would continue to be such in the absence of new designations by the council, noticed it to be held at the fire hall in the city of Devils Lake, thus attempting to establish only one polling place for the four precincts; and the only votes cast in the entire city were polled at that place. I gather from the records that those persons who were the proper officials for the first ward in which the fire house was located acted as the election officials, and that the fire house was the usual polling place for that ward.
In determining the validity of the election, no question regarding the constitutionality of any statute is involved, and, to my mind, the only question is, Was it a legal election? The opinion of my brother Goss holds that it was not legally held, but that it was, nevertheless, valid, because the failure of the council to designate the places for voting, the assumption of authority on the part of the auditor to perform the duty imposed upon the council, and the wrongful designation of the polling place by him, and the casting of the vote of the entire city in one precinct through one set of officers, only amount to an irregularity. To this I cannot agree. It appears to me that a most serious and dangerous precedent is furnished by such opinion. It also seems to be in fact, though not so stated, grounded upon an assumption which is prevalent in these days among laymen, namely, that the right to vote is a natural or inherent right, and that the losing by one or a few persons of their votes is a more serious matter than the protection of the integrity and the purity of the ballot and the ignoring of means provided to that end by limitations and regulations of the exercise of the franchise. That the right to vote is not an inherent or natural right, but is conferred solely by the Constitution or laws, as the case may be, and regulated by the legislature in the interest of good order and honesty, in so far as not in conflict with the Constitution, and is but a political privilege, has been established in many states. I cite only a few of the many authorities to that effect: Chamberlain v. Wood, 15 S. D. 216, 56 L.R.A. 187, 91 Am. St. Rep. 674, 88 N. W. 109 ; Gougar v. Timberlake, 148 Ind. 38, 37 L.R.A. *244644, 62 Am. St. Rep. 487, 46 N. E. 339 ; Frieszleben v. Shallcross, 9 Houst. (Del.) 1, 8 L.R.A. 337, 19 Atl. 576 ; People v. Barber, 48 Hun, 198 ; Spencer v. Board of Registration, 1 MacArth. 169, 29 Am. Rep. 582 ; Minor v. Happersett, 21 Wall. 162, 22 L. ed. 627 ; Anderson v. Baker, 23 Md. 531 ; Bloomer v. Todd, 3 Wash. Terr. 599, 1 L.R.A. 111, 19 Pac. 135 ; Cooley, Const. Law, 260 ; Story, Const. §§ 577-584 ; Black, Const. Lim. 752 ; 2 Bryce, Am. Com. 437 ; 2 Lieber, Misc. Writings, 204, 205 ; Blair v. Ridgely, 41 Mo. 161, 97 Am. Dec. 248.
Certain principles which to me seem well established or evident are applicable to this case. (1) Doubtful claims of power or duty, or ambiguity in the terms used by the legislature, are to be resolved against a municipal corporation. Stern v. Fargo, 18 N. D. 289, 26 L.R.A.(N.S.) 665, 122 N. W. 403. (2) In this case the bonds have not been issued, and the Constitution and statutes providing for the issuance of municipal bonds are more strictly construed in actions to prevent their issuance than in actions to prevent their payment after they have been issued and negotiated. Ibid. (3) The duties of the city auditor in issuing the notice of a special city election in which the electors are to vote upon the issuance of bonds or the increase of municipal indebtedness are purely ministerial. And such notice must follow the terms and conditions of the resolution authorizing the election. Ibid. It follows from this established proposition that the insertion, in the notice calling the election, by the auditor, of the designation of the one polling place, was wholly without authority, and rendered such designation absolutely void and of no effect. The resolution of the council did not provide for it. (4) Most authorities sustaining elections held at a place not authorized by law or by lawful 'authority relate to general elections. The time for general elections is fixed by law, and all electors are presumed to know when they occur, regardless of notice. Eor this reason many defects in the proceedings relating to general elections are disregarded by the courts which, when the same irregularities or defects relate to a special election, render the special election invalid. As a general election can only be held on a certain day fixed by law, and because such election is general throughout the state, and the loss of a vote or votes in a part of the state cannot be remedied by holding another election, the courts overlook or palliate *245many irregularities. The reasons for doing this do not apply in the case of a special election to vote on one subject in the limited territory comprised in four precincts, all in one city, as the only effect of a failure to hold a valid election in such case is that the city has incurred the expense, and some voters the inconvenience occasioned by the election, and another can be called and the same question again submitted; and when a matter of as great importance to a small city as the extraordinary increase of indebtedness beyond the ordinary limit fixed by the Constitution and the statute is involved, — a question in which every taxpayer is interested, and one to which each must contribute of his substance if it carries, — the requirements of the statute should be complied with with a reasonable degree of strictness and regularity. This is especially true when the acts in question are required or prohibited, because their performance or omission has a tendency to lessen the protection intended to be afforded the public against fraud and corruption.
(5.) With these observations regarding established or self-evident principles, I proceed to consider briefly the questions that seem to me directly involved in this election. The-first relates to the qualifications of an elector. The framers of the Constitution, and the people who adopted it, were mindful of the general demand existing at that time for greater protection to the ballot than had prevailed during territorial times. Stories, were current of gross frauds perpetrated in the elections of the territory, and particularly in county and city elections. Many of these frauds were alleged to consist in the colonization of voters, the transportation -of section crews working on railroads, into precincts, over night before election, and voting them where their votes would do the most good, the importation of men from other counties into those where the election was supposed to be close, the herding of transients in “blocks of five” or in greater numbers, in wards of cities where their votes might be needed to elect aldermen, and similar offenses against the elective franchise. In an attempt to remedy this, through the Constitution, the qualifications necessary to entitle one to vote were prescribed by article 5 of - that document. This article was later amended, but not in any respect material to the case before us, and it in part now reads:
“Section 121. Every male person of the age of twenty-one years *246or upwards, belonging to either of the following classes, who shall have resided in the state one year, in the county six months, and in the precinct ninety days next preceding any election, shall be ... a qualified elector at such election:
“First. Citizen of the United States. ...”
That the intention was to thereby limit the exercise of the elective franchise to those citizens of the United States who had lived in the precinct, and in the county, and in the state, the periods respectively designated cannot be questioned. Would it be contended by anyone that that provision authorizes a resident of the state of Minnesota to vote at an election in this state ? Can it, with any greater certainty, be maintained that it permits or authorizes a resident of Benson county to vote at any election in Bamsey county? And, if not, it seems clear to me that the provision is no more liberal with reference to citizens of the United States residing in the fourth precinct of the city of Devils Lake by authorizing or permitting them to vote in the first precinct. The same language applies to the precinct that applies to the county and the state. An American citizen over the age of twenty-one years may be a resident of the state for more than a year and yet not entitled ’to vote, — that is, not be an elector, — because he has not lived in the county six months. He may have resided in the state a year and in the county more than six months, but not have resided in the precinct ninety days, and still he is -not an elector. He fails to possess the constitutional qualifications or requirements necessary to entitle him to vote. The use of the word “the” in each instance is identical. It does not say a state, a county, a precinct; neither does it say any state, any county, or any precinct; but in each instance it says the, and a brief application of thought to the subject about which that section of the Constitution treats seems to me to render clear what is meant. It is dealing with the qualifications of the elector. Those qualifications consist in citizenship and residence. In addition to a citizenship, there must be three kinds of residence; and failing in either one of these qualifications as to residence, he is not an elector at the election at which he seeks to vote; and if he is not an elector, neither the fiat of a city council nor of a city auditor, in disobedience of law, can make him one; and while a court has the power to hold valid a vote cast by one not an elector, and sustain an election at which *247presumably two thirds of the votes cast were illegally cast, yet it seems to me that, in a matter of this importance and one which it is so easy and simple to remedy by calling a legal election, any court should hesitate long before establishing a precedent of the kind established in this case. And so far as the facts ought to influence a decision, the mere fact that this election was so close that a change of four votes from the majority to the minority, or an addition of six votes to the minority, would have changed the result, calls for great care in reaching any decision that may be reached. It may be conceded that the authorities are somewhat in conflict on the subject, yet an analysis of some of them will disclose that the conflict is not as serious as might be at first thought.
The Constitution left it to the legislative assembly to define the precinct. As is shown in the majority opinion, it has done so, and each ward in a city constitutes a precinct since 1911, at all city elections. For this reason the constitutional mandate is as express and definite as though § 121 of the Constitution had in itself fixed the boundaries of every precinct in the state.
My second proposition is that, regardless of the constitutional provision, the election was held in violation of statute. The legislative assembly has provided a quite comprehensive Code for the registration of electors, the conduct of elections, and all proceedings connected therewith. Section 605, Rev. Codes 1905, is a re-enactment of the constitutional provisions as to who is entitled to vote. Section 732 designates who shall constitue the board of registry for the respective precincts, and provides for their making a list of all persons qualified to vote at the ensuing election, in such election precinct, and that such list, when complete, shall be known as the register of electors of such precinct. Section 732 requires such register to contain a list of the qualified electors of such precinct, alphabetically-arranged, and that it show the residence, etc., or other location of the dwelling place of each elector, and provides regulations for the government of the board in placing names upon the register; but it nowhere provides for the insertion therein of the name of any person not a resident of the precinct for which the register is made and in which it is to be used. On the other hand, it provides for the entry thereon of the names of persons ascertained by such board, or known by them, to be qualified electors in such precinct, or *248proof, to be made by tbe oath of tbe person applying to be registered, or of some other elector whose name is already on the list, and requires the omission from such register of the names of all who home died or removed from the precinct since the last poll list was made. It then requires that the board shall certify to copies of such register as a true list of the voters in its precinct, so far as known, and for the posting of the list in a conspicuous place where it may be accessible to any elector desiring to examine it or to make copies. Section 734 provides for the registry list in new precincts, and its provisions are in harmony with those relating to old precincts, and it comprehends the inclusion 'in the registry list of the new precinct of the names of persons who are known by the board to be electors in their precinct, or proved to be such by the oath of an elector whose name has already been entered upon the register, or by the oath of the applicant. To guard against fraud, § 736 provides that the proceedings of the board of registration shall be open, and that all persons entitled to vote in such precinct shall be heard in relation to corrections or additions.
Section 737 is important. It provides that it shall be the duty of such hoard at one of its meetings to erase from the registry list the name of any person inserted therein who shall he proved hy the oath of two legal voters of such precinct to the satisfaction of such hoard to he a nonresident of such precinct. Section 738, as amended in 1911, provides for the use of the lists thus made on the day of election by the election board, and that no vote shall be received at any election in this state if the name of the person offering such vote is not on the registry list, unless such person shall furnish to the judges of election his affidavit, stating therein that he is a resident of such precinct, giving his place of residence, and the length of time he has resided there, corroborated by the oath of a householder and registered voter of the precinct. To register he must prove that he is, or he known to the officials to he, a resident of the precinct in which he seeks to register; to vote he must he in the register or prove that he is such a resident.
Section 744 makes it a felony for any person to cause his name to be registered, knowing that he is not a qualified voter in the precinct where such registration is made, or for any person to aid or abet another in any of the acts prohibited. Section 8600 of the Penal Code also makes it punishable by imprisonment in the penitentiary for any person to *249cause Ms name to be registered as tbat of an elector upon any register, . . . knowing tbat be is not a qualified voter ivithin the territorial limits covered by such register. Section 8597 makes it a misdemeanor for any person to knowingly vote or offer to vote in any election precinct or district in which he does not reside or in wbicb be is not authorized by law to vote. To tbe alternative part of this section? I will refer later. Section 8594 provides a penalty for voting or offering to vote by one knowing himself not to be a qualified voter: Section 8628 makes it a misdemeanor for any person to vote upon any question or issue pending or submitted to any caucus or primary meeting, if Tbe person is not a qualified elector of the ward or election precinct in wbicb sucb caucus or primary meeting is beld.
Tbe different sessions of tbe legislature wbicb bave enacted and amended primary election laws bave made many of tbe sections above cited apply to tbe conduct of primaries. Section 2744, Rev. Codes 1905, as amended by chapter 66, Laws of 1911, provides tbat every legal voter of the county in wbicb a city is situated, who shall bave been a resident of tbe city ninety days next preceding a city election, shall be entitled to vote at all city elections, and requires tbe city council to provide for tbe registration of all voters in all cities of more than 400 voters as determined by tbe last annual election; and permits it to provide for tbe registration of all voters in accordance with tbe laws of this state at one polling place, but in sucb case requires separate registration lists to be provided and kept for each ward, and contains an express prohibition on any person voting in any other place than the ward or precinct where he resides, except where otherwise provided by laiv. This exception, like tbe one to wbicb I bave above referred to, contained in tbe Penal Code, has no application in tbe instant case, even if a valid exception, and there is no pretense tbat tbe law authorized tbe election to be beld in tbe manner complained of.
In 1911, by chapter 65 of tbe Session Laws, § 2743 of tbe Revised Codes was amended so as to provide tbat in all cities where aldermen are not elected at large each ward shall constitute an election district, and for tbe division of large wards into two or more precincts for voting purposes, tbe consolidation of two or more small wards into one voting precinct; and it permits tbe council, if it so elects, in any city of less than 400 voters, as determined by tbe last annual election, by ordinance *250to consolidate all the wards into one precinct for voting purposes, but requires, in case of such consolidation, that in city elections separate ballot boxes and poll books shall be provided and kept for each ward. It also provides that such wards and precincts shall constitute election districts for all state, county, and school elections. This law was in force when the election in question was held at the city of Devils Lake, in which there were more than 400 qualified voters. Here is an express mandate on the subject; and, in my opinion, if all the provisions to which I have made reference were eliminated except the one contained in the Constitution, and §§ 2743 and 2744, as amended in 1911, should determine this case. This election was held in direct violation, not only of the letter of the statute and of the Constitution, but in violation of the spirit and intent of all the provisions on the subject. A mere argument based on the question of convenience or the trifling expense of holding another election appears to me to be entitled to no consideration whatever. If there was no authority in law for holding such an election, it would be invalid or the law meaningless. If valid, any group of people may call an election at any time and at any place, and impose a burden upon the inhabitants of any municipality, which neither in law nor morals have they any right to impose.
It will be seen by the above citations that the legislative construction during the entire period of statehood has been to the effect that no one could vote in a precinct unless he was a resident of that precinct and had been for ninety days next preceding the election. But it is held in the majority opinion, and on this I express no opinion, that registration was unnecessary at this special election, and it may, therefore, be thought that the provisions regarding registration have no bearing upon the subject under consideration, but I think they have a marked bearing. The registration law is at least applicable to what may be called general city elections, and we are not justified in assuming that the qualifications for voters at a special city election differ from those at a general or annual city election, or one where a mayor is elected. Such an assumption would clearly be absurd.
It is held in the majority opinion that this election was merely an irregular election, and not an invalid one, because the statute does not say in express language that a violation of the constitutional provision, or a violation of the statute in regard to the place of voting, shall invalidate *251the election or the votes so cast. Apply this reason to mortgage foreclosure judgments and many statutory proceedings, and how would the decisions harmonize with the one in this case ? I am aware of no provision saying that most such proceedings are void for failure to comply with the statute, yet courts have never hesitated to hold them so, or at least voidable. When we take into consideration all the sections and provisions to which I have made reference, or from which I have quoted, and the express prohibitions contained in many of them, it seems to me that they are entitled to some weight, and that if it is illegal for a person to vote in a precinct of which he is not a resident, an election held in the first ward of Devils Lake, in which those qualified to vote in each of the other three wards commingled their votes with those of the first ward, is invalid, unless we can fall back on to the proposition that we do not know that the result was changed. As to this it must be remembered that the complaint in this case gives the names of twenty-one people who voted, who, it is charged, were not entitled to vote anywhere in the city. It is true that there is no allegation that they voted for the issuance of the bonds, but this is a specific charge of fraud, not necessarily on the part of the officials, hut in the election, and ought to be adequate to impeach the whole election where the result is so close as I have shown it to be in this case, unless the party claiming such votes shows them legal. Neither do I think that the law applied in so many cases, requiring an allegation under oath that the votes fraudulently cast changed the result, should be adhered to in this case. When we became a state and adopted our Constitution, in addition to provisions inserted in the Constitution, there was an overwhelming public sentiment in favor of providing, either in the Constitution or by statute, for the Australian ballot, and that a secret ballot should be required. The constitutional convention, in its effort to avoid excessive legislation in the Constitution, and recognizing as a fact that the demand for the secret ballot would result in the immediate action by the legislature, omitted to make provision for it in the Constitution, but did provide for a secret ballot and for the regulation of elections. Constitution, § 129. The legislative assembly, recognizing the sentiment to which I have referred, provided for the Australian ballot. The object of this ballot is to promote the purity of elections, and to protect the elective franchise from adventurers and people seeking to promote their own selfish and unpatriotic aims. In *252this respect our election system differs materially from those of several of the other states, authorities from which have been' cited in the majority opinion. In some of those states each ballot is required to be numbered to enable the proper officials, in case of a contest, to identify the person who cast it; but here all provisions look to the contrary, and the contestant is handicapped when an election is very close. He does-not know how the twenty-one unqualified voters voted. He has no power to ascertain. In fact it may be doubted if he has any right to ascertain, at least until the case gets into court for trial. Presumably he-cannot ascertain how the twenty-one voted. They may have been transients and have departed the day after the election, and it seems to me-in such a case to require him to plead something that he has no information on, and perhaps verify it by his oath, is too exacting, particularly in a case where so few votes would change the result.
Now I will review a few of the authorities cited by my brethren. Much weight seems to be placed upon People ex rel. Lardner v. Carson, 155 N. Y. 191, 50 N. E. 292. Without undertaking to pass judgment as between the opinion representing the majority, namely, Judges-O’Brien, Bartlett, Haight, and Martin, and the three in minority, namely, Chief Justice Parker, Judges Gray, and Vann, I may say that, the case is not necessarily an authority. The Constitution of New York, as far as material, was as follows:
“Every male citizen of the age of twenty-one years, who shall have-been a citizen for ten days, and an inhabitant of this state one year next preceding an election, and the last four months a resident of the county, and for the last thirty days a resident of the election district in which he may offer his vote, shall be entitled to vote at such election in the election district of which he shall at the time be a resident, and not elsewhere, for all officers that now are or hereafter may be elective by the-people.” [N. Y. Const, art. 2, § 1.]
When the city of Lockport was chartered hy legislature of New York,, the charter provided that the polling places for the town of Lockport should be outside the boundary lines of the town and within the limits of the city of Lockport. At a general election the vote of the town of Lockport was cast at polling places located within the borders of the city, and if the votes cast at those polling places were not received it changed the result of the election as to the superintendent of the poor *253■of Niagara county. A majority of the court held that the constitutional provision meant that the elector must vote at the polling place designated by law for casting the vote of the district where he resides, and that the validity of his vote is not affected by the circumstance that the polling place is by law located outside the boundary line of the district; that in such case he votes within the district of his residence within the purview of the Constitution. But in that ease the polling places and the ballots, the officers and the voters, were all as separate and distinct from those of the city of Lockport as though the polling places had been within the town of Lockport. This fact clearly distinguishes it from the case at bar, and I think the doctrine of the decision might be read to be that the polling place, although located outside the boundaries of the precinct or district, becomes, for the purpose of the election, a part •of the district or precinct for which it is alone used. Also in that case all fraud was expressly disclaimed in the conduct of the election, and also the casting of illegal votes. The strong dissenting opinion of Judge Vann construes and he indicates the decision to be to the effect that under the law the town election districts were projected into the city so as to embrace the polling places designated therein for the town. He says:
“No one would think of so construing the Constitution as to make it mean that a person could, for any purpose, be a resident of both city and town on the same election day, were it not for the temporary inconvenience of holding otherwise. Convenience has nothing to do with the meaning of the Constitution, which does not change in order to accommodate a community. Its broad and general rules are made for the government of the entire state, and they do not vary because a few hundred people want them to. The Constitution is not a leaden rule that bends up and down, so as to measure 12 inches when the surface is .■smooth and 11 when it is rough, but it is constant, uniform, and inflexible, and all must obey its commands, whether convenient or inconvenient. . . . Its words should be given their usual meaning unless the context shows a different intention, of which there is no evidence in the case in hand. ... A strained construction of the Constitution, made to meet an emergency, is an injury to jurisprudence, for it disturbs the foundations of the law and trifles with the confidence that is reposed in the judgments of courts.”
In that case the question was the constitutionality of the provision *254referred, to in the legislative charter of the city of Lockport, and Judge Yann truly observes: “It is better that a small proportion of the inhabitants of the state should suffer temporary inconvenience than to permit the will of the mass of the people, as expressed in the adoption of the Constitution, to be defeated by a loose construction that may invite abuses and permit' disorder.” In the case at bar we are not concerned with the constitutionality of any statute, but with the validity of the acts of city officials, and are required to determine whether the conceded illegality of those acts renders their result invalid.
Much reliance is also placed upon decisions from Missouri and Texas. Bowers v. Smith, 111 Mo. 45, 16 L.R.A. 754, 33 Am. St. Rep. 491, 20 S. W. 101, when the facts are considered, seems to me to have no application. In that case the election officials arranged two polling places in the precinct, in the same building, and on the same alley or portico, but about 75 feet apart, with two sets of officials. The polling places were in sight of each other. The purpose was to save confusion and expedite the conduct of the election. The large number of voters made it inconvenient to serve all in one place, and it was held that this division of the polls did not invalidate the election as to that precinct.
State ex rel. Brown v. Westport, 116 Mo. 582, 22 S. W. 888, is a case in which there were four wards in the city and an election to determine incorporation as a city was held, and the vote was all cast in one place, notwithstanding the fact that each ward was a separate election district under the law. There was no claim or pretense of fraud or unfairness, and the city had acted, for twelve years after the election, on the assumption that it was legally incorporated, and it had during all that time exercised all the prerogatives of a city, and been recognized by the public and by judicial tribunals as a city. It was held after all these things had occurred that the state may, by long acquiescence and continued recognition of a municipal corporation, through her officers, state and county, be precluded from an information to deprive it of franchise long exercised in accordance with the general law.
As to the election being irregular, a question which need not have been decided, the court simply cited Davis v. State, 75 Tex. 424, 12 S. W. 957, and one or two other authorities following that case. The West-port Case was followed in State ex rel. Canton v. Allen, 178 Mo. 555, 77 S. W. 868, but as to these decisions and all other Missouri decisions *255on the subject it may be said the Constitution then in force only required a residence in the city, without reference to precinct or district. In Davis v. State, 75 Tex. 424, we have the authority on which the Missouri cases were predicated as to the election being merely irregular. In that we find a divided court, as is shown by the report of the case in 12 S. W. 957, and in 84 Tex. at page 191. But I cannot read the Davis Case as being of necessity an authority in this case. In that case the election was held in the same manner as in the case at bar, but it appears that, although the statute provided that in each incorporated city, town, or village each ward should constitute an election precinct, the voting places were fixed by a commissioners’ court, and the supreme court- says: “But as we construe the statute in relation to this matter, it was the intention of the legislature to impose the duty upon the commissioners’ courts, of fixing the place in each county where the votes-should be cast. ... In order to comply with these requirements it is necessary for the courts to determine as a preliminary inquiry, in the first place, whether or not there is an incorporated town, village, or city in their county; and, in the second, whether or not it is divided into wards. This is a necessary incident of the duty imposed and the power conferred upon them. Having, then, the jurisdiction to determine the-questions, was it intended that their decision should be subject to attack in a collateral proceeding ?”
And the court proceeds to hold that, in a collateral proceeding like-the one there involved, the decision of the commissioners’ court had the-effect of a judgment, and inasmuch as it had jurisdiction to decide whether the city was incorporated, and divided into wards, its decision was conclusive. And it held that the failure of the commissioners’ court-to make each ward an election precinct did not avoid the election unless it was shown that the court had acted with a fraudulent purpose. The foundation of the decision, as I read it, is that the judgment could not he attacked collaterally for an erroneous decision in a matter within the jurisdiction. I suggest the reading of the dissenting opinion of Judge Henry, published in 84 Tex. 191.
The case cited from 68 N. J. Law is like the New York case, and only applies to a polling place located independently of all others but outside the district, and in the quotation contained in the majority opinion it is significant that the New Jersey court says:
*256“That does not raise the question of one voter lawfully entitled to vote in his district voting at the ballot box of another district.”
Peard v. State, 34 Neb. 372, 51 N. W. 828, presents facts similar to those in State ex rel. Byrne v. Wilcox, 11 N. D. 329, 91 N. W. 955, but the Nebraska court places the burden of proof on respondent, and holds that, in the absence of proof that the votes in question were cast by qualified voters of the district, such votes are presumptively void. I do not care to analyze more authorities cited from other jurisdictions. These are sufficiently illustrative of all.
Let us now consider some which appear to me to sustain my views. We first have the case of Territory ex rel. Higgins v. Steele, 4 Dak. 78, 23 N. W. 91, which in all respects is identical with the case at bar, except that a special county election was involved, instead of a city election. The county of Kidder was divided into three precincts. The polling places were Tappan, Dawson, and Steele, Steele being the county seat. Steele and Tappan were between 13 and 14 miles apart, with Dawson about midway between the two. A bond election was called by the commissioners, and the polling place fixed at Steele for the three precincts. The court held the election invalid. Most eminent counsel were employed on both sides, and the report of the case indicates that every authority available to sustain the election was presented. The court remarks: “In every case that has fallen under our notice it is held that when the failure to comply with such conditions and requirements tends to mislead and obstruct a full and fair exercise of the right of the elective franchise, such conditions and requirements cannot be disregarded with impunity.” It finds that the conditions imposed tended to mislead and obstruct the full and fair exercise of the right of the elective franchise, and says:
“The claim that is made that these people might have voted at Steele is simply ridiculous in view of the fact that § 68, Penal Code, provides that every person who votes or offers to vote in any election district in which he does not reside is guilty of a misdemeanor.” Section 68 of the Penal Code has been brought forward into our Code, and is one of the sections which I have cited.
Bean v. Barton County Ct. 33 Mo. App. 635, is directly in point. It is on all fours with the ease at bar, and the election was held invalid and set aside, reversing the lower court. This case, however, was not de*257cided by tbe supreme court of Missouri, and no reference is made to it in tbe decisions of that body; whether because it was not deemed in point I cannot say. It certainly is not expressly overruled. The Constitution of Illinois is identical in effect with our own on this subject. As far as necessary to quote it reads: “Every person residing in this state one year, in the county ninety days, and in the election district thirty days next preceding any election therein, . . . above the age of twenty-one years, shall be entitled to vote at such election.”
In People ex rel. Delaney v. Markiowicz, 225 Ill. 563, 80 N. E. 256, it is held that in state, county, city, and village elections the voter, in addition to all other legal qualifications, must have resided thirty days next preceding the election in the election district in which he votes.
People ex rel. Ringe v. Gochenour, 54 111. 123, holds that the clerk could not give legal notice of an election until the city council had acted for the purpose of determining where the election should be held. This case is directly in point on the fact that the city council of Devils Lake did not designate, in their resolution calling this special election, the polling places. The only designation made was made by the clerk. It may be argued that this is not specifically alleged as a ground for reversal, but I think the points made in the brief of appellant are broad enough to cover it, although it is not specifically argued. This fact appears clearly upon the record presented. I do not wish to be understood as resting my conclusions upon it. They are based upon more vital and important questions, but this alone should invalidate the election.
In Stephens v. People, 89 Ill. 337, it is held that it is essential to the validity of an election that it be held at the time and in the place provided by law; and that when the time and place are not fixed by law, and the election is only to be called, and the time and place fixed by some authority named in the statute, after the happening of some condition precedent, it is essential to the validity of such an election that it be called and the time and place fixed by the very agency designated by law, and none other.
In Williams v. Potter, 114 Ill. 628, 3 N. E. 729, we have a case where two voting places in the same town, which contained one precinct, were designated by the county board and the town clerk, in giving notice of the annual town election, named a schoolhouse in a certain district as the voting place for a part of the town; and it was held that in*258asmuch as that schoolhouse had not been designated by the county board as a polling place, the votes there cast were cast at a place unauthorized by law, and could not be counted.
Behrensmeyer v. Kreitz, 135 Ill. 591, 26 N. E. 704, is considerably in point, but the facts are too complicated to be here stated.
In People ex rel. Atty. Gen. v. Holihan, 29 Mich. 116, it is held that electors are only allowed to vote in their proper districts; that they cannot be residents of one district axxd at the same tixxxe be allowed to vote in some other. See also Snowball v. People, 147 Ill. 260, 35 N. E. 538. In Darragh v. Bird, 3 Or. 229, it is held that an elector xxxay only vote for county officers in the precinct where he resides, and I commend the reasoning and the observations of the court in that opinion to the consideration of readers. In State ex rel. Bancroft v. Stumpf, 23 Wis. 630, two votes were thrown out because they were cast by persons not residing in the town in which they were cast, and the coxxrt holds that electors xnust vote in the town, ward, or election precinct where they reside. State ex rel. Wannemaker v. Alder, 87 Wis. 554, 58 N. W. 1045, is a case directly in point. It was an action in the nature of quo warranto to test the title to the office of county clerk. He claimed to have been elected at the general election in 1892. It appears that the voters of one precinct, to the number of forty-nine at least, voted in another precinct, although in the same county, and had they voted in their own precinct they would have been entitled to vote for a candidate for county clerk; and the court held that they were not lawful voters in the precinct in which they voted, and threw out their votes. The Constitution of Wisconsin provided that no elector should vote except in the town, ward, village, or election district in which he actually resided. The court said that the question presented was strictly one of law; that the constitutional provisions could not be compromised by any considerations of policy and convenience. In the precinct in which these voters resided no place had been provided for holding the election; and the court says on that subject that they cannot correct their own fault axxd neglect by being allowed to vote at the town poll at which the law gives them no right to vote. If the law has established a precinct in which only the electors can vote, thexx.it is their duty to hold an election there, and they omit such a duty under the penalty of losing their right to vote anywhere. As to the argument, *259which is likewise suggested in the case at bar, that this was a de facto election and the officers of the precinct where the illegal votes were cast were de facto officers, the court says it has no force, and that there is no argument strong enough to destroy the force of law when expressed in such clear and unequivocal language, and the violation of such a law cannot be palliated or excused. But it is argued in reference to the Constitutions of New York, Wisconsin, and some of the other states, which contain the expression, “where he offers to vote,” or its equivalent, that that differentiates those cases, and makes it clearer that they may not vote outside of the precinct in which they reside, than does the language of our own Constitution and laws. I cannot assent to this doctrine. As I show in the fore part of this opinion, the Constitution and the statute read, the state, the county, and the precinct. These expressions can refer to no state, county, or precinct except this state, the county, and the precinct in which the voter resides and offers his vote, and it must mean that he must offer his vote, and that it is to be received and counted only in the precinct in which he resides.
Chase v. Miller, 41 Pa. 403, construes the Constitution of Pennsylvania, which is': “In elections by the citizens every white freeman of the age of twenty-one years, having resided in the state one year, and in the election district where he offers to vote ten days immediately preceding such election . . . shall enjoy the rights of an elector.” I contend that the meaning of this provision is identical- with that of our own, barring the difference in periods of residence. The court says that this provision means that the voter in propria persona shall offer his vote in an appropriate election district in order that his neighbors may be at hand to establish his right to vote, if challenged, or to challenge, if doubtful, and that when so understood the provision introduced not only a new test of the right of suffrage, to wit, a district residence, hut a rule of voting also; that place became an element of suffrage for a two-fold purpose, and that without the district residence no man could vote, but having such residence the right it confers is to vote in that district; and that the court has no power to dispense with either the test or the rule; that the residence for ten days within the district is a part of the condition of suffrage, and putting the meaning of the constitutional provisions in its own language the court says: It *260“may ... be stated thus: Every white freeman, twenty-one years of age, having 'resided,’ according to the primary meaning of that word, or according to legislative definition of it, in any 'election district’ created by or under the authority of the legislature, for ten days preceding the election, shall be permitted to offer his ballot in that district.”
The court also says: “Our Constitution and laws treat the elective franchise as a sacred trust committed only to that portion of the citizens who come up to the prescribed standards of qualification, and to be exercised by them at the time and place, and in the manner, prearranged by public law and proclamations, and whilst being exercised to be guarded down to the instant of its final consummation by magistrates and constables, and by oaths and penalties.”
And that a law permitting electors to vote outside their precincts creates the occasion and furnishes the opportunity for abominable practices. In referring to the question of disfranchisement, which appealed in that case to the trial court very strongly, it says: “Four of the judges of this court, living in other parts of the state, find themselves, on the day of every presidential election, in the city of Pittsburgh, where their official duties take them and where they are not permitted to vote. Have they a right to charge the Constitution with disfranchising them? Is not the truth rather this, — that they have voluntarily assumed duties that are inconsistent with the right of suffrage for the time being?”
And the court, in concluding its long opinion, makes these pertinent observations: “Finally, let it be said that we do not look upon the construction we have given the constitutional amendment as stringent, harsh, or technical. On the contrary we consider it the natural and obvious reading of the instrument, such as the million would instinctively adopt. Constitutions, above all other documents, are to be read as they are written. Judicial glosses and refinements are misplaced when laid upon them. . . . But when asked to set up a construction that opposes itself to both the letter and the spirit of the instrument, and which tends to the destruction of one of our fundamental political rights — that free and honest suffrage on which all our institutions are built — this court must say, in fidelity to the oaths we swore, that it cannot be done.”
*261In direct line with this authority is Be McNeill, 111 Pa. 235, 2 Atl. 341.
It seems as though these decisions are enough to indicate that the place of holding elections is of the substance, and that a material variation from the place, and particularly when the change deprives electors of a precinct of their rightful officers, and compels them to commingle their ballots in the same box with those of several other precincts, is of the substance; that the statutory provisions are mandatory, and not simply directory, and that it is something more than an irregularity. Time and place have almost universally been held to be of the substance in an election. See Johnstone v. Robertson, 8 Ariz. 361, 76 Pac. 465 ; Heyfron v. Mahoney, 9 Mont. 497, 18 Am. St. Rep. 759, 24 Pac. 93 ; Melvin’s Case, 68 Pa. 338 ; Russell v. McDowell, 83 Cal. 70, 23 Pac. 183 ; Satterlee v. San Francisco, 23 Cal. 315 ; Stephens v. People, 89 Ill. 337 ; Payne, Elections, § 327 ; McCrary, Elections, §§ 153, 158, 161, 176 and 228.
After considering all these authorities, it may be well to revert to decisions of our own court. Two cases have recently been decided which appear to me to be decisive and to uphold the conclusion that this election was invalid. It was held in Elvick v. Groves, 17 N. D. 561, 118 N. W. 228, and in State ex rel. Johnson v. Ely, 23 N. D. 619, 137 N. W. 834, that the change of a polling place by the voters invalidated the votes cast in the precinct in which the voting place was so changed. In the majority opinion an attempt is made to distinguish these authorities, and to show that the principles there announced are not applicable in the case at bar. I am unable to distinguish them. If the people who themselves are doing the voting may not ordinarily change the polling place to another place within the same precinct, because not authorized by law so to do, I cannot see how the city auditor or the city council may change the polling place of several precincts to one outside the respective precincts. They are not authorized to make such a change, and the principle involved does not relate to the individual who makes the change, but in both cases is that the change is made without authority of law, and this is what renders the votes so cast invalid and void. But it is said that the whole question is settled in State ex rel. Byrne v. Wilcox, 11 N. D. 329, 91 N. W. 955. It ought to be sufficient to call attention to the *262fact that in that case the court granted the motion to quash the writ because, as found, it did not have original jurisdiction. This rendered all that it said on the merits obiter. In that case there was a conflict between the precincts established by the city council and those by the county commissioners within the limits of the city of Bismarck. If the wards were the precincts, it threw parts of some wards into each of different county commissioners’ districts, and the commissioners districted the city in harmony with the commissioners’ districts. It will thus be seen that a very practical proposition was presented, and that this impressed the court very strongly, as appears by a perusal of page 339. But, as I read the decision, it does not appear that any person desiring to vote at that election was, by the act of the commissioners, required to vote outside the ward in which he resided. The decision on the question of the irregularity or invalidity of the election was all made to hinge on the fact that it was an original application made to this court, and it expressly states that the merits of the action would be for the determination of the district court. The question of the validity of this election is the important question in this case. It is important to the residents of Devils Lake, but of far greater importance to the people of the state and to the courts for future guidance. No question of disfranchisement is involved, as might be in case of a general election, because, as I have indicated, the question will still be open for a proper submission to the electors of the city. Custom is not an element. It is alleged that all special elections in the city have been held at one place only; but there is no allegation or proof of the number or dates of such elections, and as far as we know they may have been held when only one polling place was required by statute.
It may be that the election should have been called by ordinance, rather than resolution; but, as this is of minor importance, I will express no opinion thereon, nor upon other questions involved.
There is one theory on which the judgment of the district court might possibly be affirmed. The record contains enough to indicate that the plaintiff is seeking to vindicate a personal property right, rather than a right incident to citizenship; that the action is in fact brought to prevent the city of Devils Lake furnishing its own lights, to the detriment of the existing private plant operating in that city. Assuming this to be so, was it not the duty of the plaintiff to have proceeded, *263on discovering the illegality of tbe election proposed, to prevent the holding of the election or to seek the correction of the procedure? Should the plaintiff be allowed to stand by and take the chances of a favorable result, and then, after having done so, the result being unfavorable, be permitted to set it aside ? It must be borne in mind that this is not an action in the name of the state on the relation of a citizen, but is an action by an individual, one apparently seeking to vindicate a private property right only. I cannot resist the conclusion that the announcement of the law by the majority of the court in this case is erroneous.